NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10264

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00035-LJO-SKO-4
 v.

DOMINIC DEAN ADAMS,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                    Argued and Submitted November 15, 2021
                            San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and RESTANI,** Judge.


      Appellant Dominic Adams appeals his conviction for one count of assault of

a federal officer in violation of 18 U.S.C. §§ 111(a)(1), (b). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
history of this case, we need not recount it here.

      Adams first claims that the district court erred in failing to provide Ninth

Circuit Model Jury Instruction 8.5. As Adams did not offer a self-defense

instruction at trial and did not object to the omission of such an instruction, we

review for plain error. United States v. Montgomery, 150 F.3d 983, 996 (9th Cir.

1998). There was no plain error in the trial judge’s decision not to give an

instruction on self-defense because Adams did not raise this theory of defense at

trial. See United States v. Span, 970 F.2d 573, 578 (9th Cir. 1992) (finding no

plain error when a district judge did not sua sponte offer an instruction on an

excessive force theory of defense because that defense was not argued at trial).

      Adams alternatively argues that defense counsel was constitutionally

ineffective for failing to request a self-defense instruction. We review claims of

ineffective assistance of counsel on direct appeal only when (1) “the record on

appeal is sufficiently developed to permit review and determination of the issue,”

or (2) “when the legal representation is so inadequate that it obviously denies a

defendant his Sixth Amendment right to counsel.” United States v. Ross, 206 F.3d

896, 900 (9th Cir. 2000) (internal quotation marks and citations omitted). The

record is insufficiently developed on Adams’ ineffective assistance of counsel

claim and we decline to address it on direct appeal.

      AFFIRMED.


                                           2